 



Exhibit 10.1
FIRST AMENDMENT
Dated as of September 17, 2007
to
INDENTURE
Dated as of December 30, 2005
among
IDLEAIRE TECHNOLOGIES CORPORATION, as Issuer
THE GUARANTORS named herein,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
13% Senior Secured Discount Notes due 2012

 



--------------------------------------------------------------------------------



 



     This FIRST AMENDMENT TO INDENTURE (the “Indenture Amendment”), dated as of
September 17, 2007, is entered into by and among IDLEAIRE TECHNOLOGIES
CORPORATION, a Delaware corporation, as Issuer (the “Company”), the GUARANTORS
named therein (each individually, a “Guarantor” and, collectively, the
“Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Trustee (the “Trustee”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Collateral Agent (the
“Trustee”).
Preliminary Statements
     A. The Company, the Guarantors, the Trustee and the Collateral Agent
entered into an Indenture, dated as of December 30, 2005 (the “Indenture”),
providing for the issuance of the Company’s 13% Senior Secured Discount Notes
due 2012 (the “Discount Notes”) and for the guarantee of certain of the
Company’s obligations under the Discount Notes by the Guarantors. Capitalized
terms used in this Indenture Amendment but not otherwise defined herein have the
meanings ascribed to them in the Indenture and in the Discount Notes.
     B. Section 8.02 of the Indenture provides that certain sections of the
Indenture may be amended with the consent of the Holders of at least two-thirds
of the aggregated Accredited Value (as defined in the Indenture) of the Discount
Notes then outstanding (“Requisite Consents”).
     C. The Company desires and has requested the Trustee to join with it in
entering into this Indenture Amendment for the purpose of amending the Indenture
in certain respects as permitted by Section 8.02 of the Indenture.
     D. The execution and delivery of this Indenture Amendment has been
authorized by the Board of Directors of the Company.
     E. The Company circulated a Consent Solicitation Statement dated August 15,
2007, requesting that the Holders of the Discount Notes as of the record date of
August 14, 2007 give their written consent to implement certain amendments to
the Indenture embodied in this Indenture Amendment.
     F. The Company has (i) received the Requisite Consents and has satisfied
all other conditions precedent, if any, provided under the Indenture to enable
the Company and the Trustee to enter into this Indenture Amendment, and
(ii) delivered to the Trustee, in accordance with Section 8.02, the Board of
Directors’ Resolution authorizing the Indenture Amendment and the evidence of
the Requisite Consents.
     NOW, THEREFORE, in consideration of the foregoing and of other valuable
consideration, receipt of which is hereby acknowledged, the parties hereby agree
as set forth in this Indenture Amendment.
     1. Amendment of the Indenture. The Indenture is hereby amended as follows:
(a) Amendment of Section 1.01. Section 1.01 of the Indenture is hereby amended
to add the following definitions:

2



--------------------------------------------------------------------------------



 



     “Qualified Public Offering” means the closing on or before June 30, 2008 of
the initial underwritten public offering of Common Stock pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
in which the aggregate net proceeds to the Issuer from such offering (before
underwriters discounts and commissions) are not less than $100 million.
     “Restricted Common Shares Determination Date” means the date of the
consummation of the Qualified Public Offering.
     “Restricted Common Shares Escrow Agent” means an institutional escrow agent
identified by the Issuer and designated as the Escrow Agent under the Restricted
Common Shares Escrow Agreement.
     “Restricted Common Shares Escrow Agreement” means the Restricted Common
Shares Escrow Agreement, to be dated on or about the date of the closing of the
Qualified Public Offering, in a form to be agreed upon by the Issuer and the
Restricted Common Shares Escrow Agent, pursuant to which the escrow provisions
of Section 2.19 are established.”
     “Restricted Common Shares Recipients” means the Persons identified by the
Issuer as the beneficial owners of the Notes as of the Restricted Common Shares
Determination Date in accordance with this Indenture.
(b) Amendment of Section 1.02. Section 1.02 of the Indenture is hereby amended
to add the following term and section references:

         
“Restricted Common Shares”
    2.19  
 
       
“Restricted Common Share Certificates”
  2.19”

(c) Addition of New Section 2.19. The Indenture is hereby amended to add a new
Section 2.19 as follows:
     “SECTION 2.19. Restricted Common Shares.
     (a) If the Qualified Public Offering occurs, as of Restricted Common Shares
Determination Date, the Issuer shall issue to the Restricted Common Shares
Escrow Agent for the benefit of the Restricted Common Shares Recipients
7,204,835 shares of Common Stock (the “Restricted Common Shares”), representing
approximately 5.0% of the Issuer’s Common Stock deemed outstanding as August 14,
2007 (calculated on a fully diluted basis, assuming exercise of all outstanding
options, warrants (including any Additional Warrants outstanding as of that
date) and other convertible securities, and issuance of such Restricted Common
Shares, but not including the Contingent Warrants or any shares of common stock
to be issued in a Qualified Public Offering.
     (b) The Issuer shall deliver a global certificate representing the
Restricted Common Shares (the “Restricted Common Share Certificate”) to the
Restricted Common Shares Escrow Agent pursuant to the terms of the Restricted
Common Shares Escrow Agreement promptly following the Qualified Public Offering.
The Restricted Common Shares will be held by the

3



--------------------------------------------------------------------------------



 



Escrow Agent under the Restricted Common Shares Escrow Agreement for 360 days
from the date of the Qualified Public Offering (the “Escrow Period”). During the
Escrow Period, the Restricted Common Shares Recipients will be entitled to all
dividends or other distributions declared with respect to the Restricted Common
Shares and will have all voting rights with respect to the Restricted Common
Shares, but will not have the right to offer, sell, contract to sell, pledge,
grant any option to purchase, make any short sale or otherwise dispose of any
Restricted Common Shares. At the end of the Escrow Period, the Issuer will cause
the Restricted Common Shares Escrow Agent to deliver the Restricted Common
Shares to the Restricted Common Shares Recipients in accordance with the terms
of the Restricted Common Shares Escrow Agreement.
     (c) The Issuer shall use commercially reasonable efforts to identify the
beneficial owners of the Notes as of the Restricted Common Shares Determination
Date, including appropriate inquiries of the Depository, Participants, and other
broker-dealers, commercial banks, trust companies or other nominees. The
Restricted Common Shares Recipients will be identified in a schedule to the
Restricted Common Shares Escrow Agreement, which schedule will also identify the
number of Restricted Common Shares held in escrow for the benefit of each
Restricted Common Shares Recipient. The number of Restricted Common Shares held
for the benefit of each Restricted Common Shares Recipient will be that number
(rounded down to the nearest whole number) of Restricted Common Shares equal to
the product of (i) 7,204,835 multiplied by (ii) a fraction (A) the numerator of
which is the aggregate principal amount of Discount Notes beneficially owned by
the Restricted Common Shares Recipient on the Restricted Common Shares
Determination Date and (B) the denominator of which is the aggregate principal
amount of Discount Notes outstanding on the Restricted Common Shares
Determination Date.
     (d) The Issuer shall take all action deemed necessary to ensure that, from
such date and at all times thereafter, it has reserved and kept available, free
from preemptive rights, out of the aggregate of its authorized but unissued
Common Stock and/or the authorized and issued Common Stock held in its treasury,
for the purpose of enabling it to satisfy any obligation to issue Restricted
Common Shares.”
(d) Amendment of Section 4.18. Section 4.18 of the Indenture is hereby amended
to add the following Section 4.18(d):
     "(d) Notwithstanding anything in this Section 4.18 to the contrary, if the
Restricted Common Shares are issued in the name of and delivered to the
Restricted Common Shares Escrow Agent following the Qualified Public Offering in
accordance with Section 2.19, the provisions of the foregoing Section 4.18(a)
shall become null and void and be of no further force and effect; and the Issuer
shall have no obligation to issue any Additional Warrants pursuant to
Section 4.18(a) hereof.”
     2. Defined Terms. For all purposes of this Indenture Amendment, except as
otherwise defined or unless the context otherwise requires, terms used herein in
capitalized form and defined in the Indenture shall have the meanings specified
in the Indenture.

4



--------------------------------------------------------------------------------



 



     3. Indenture. Except as amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms thereof shall remain in full force and
effect. This Indenture Amendment shall form a part of the Indenture for all
purposes, and every Holder of the Discount Notes heretofore or hereafter
authenticated and delivered under the Indenture shall be bound by the Indenture
as amended hereby. In the case of conflict between the Indenture and this
Indenture Amendment, the provisions of this Indenture Amendment shall control.
     4. Governing Law. This Indenture Amendment will be governed by, and
construed in accordance with, the laws of the state of New York.
     5. Successors. All agreements of the Company, the Guarantors and the
Trustee in this Indenture Amendment and the Discount Notes shall bind their
respective successors.
     6. Counterparts. All parties may sign any number of copies of this
Indenture Amendment. Each signed copy shall be an original, but all of them
together shall represent the same agreement.
     7. Severability. In case any one or more of the provisions in this
Indenture Amendment or in the Discount Notes shall be held invalid, illegal or
unenforceable, in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions shall not in any way be affected or impaired thereby, it being
intended that all of the provisions hereof shall be enforceable to the full
extent permitted by law.
     8. Trustee Disclaimer. The Trustee makes no representation as to the
validity or sufficiency of this Indenture Amendment. The recitals to this
Indenture Amendment are the statements of the Company, the Guarantors and the
Trustee shall have no responsibility for such recitals.
[Signatures set forth on following page.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Indenture Amendment to be
duly executed by and through their respective officers, thereunto duly
authorized, all as of the date and year first written above.

              IDLEAIRE TECHNOLOGIES CORPORATION
 
       
 
  By:   /s/ Michael C. Crabtree
 
       
 
  Name:   Michael C. Crabtree
 
  Title:   Chief Executive Officer
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Trustee
 
       
 
  By:   /s/ Jane Y. Schweiger
 
       
 
  Name:   Jane Y. Schweiger
 
  Title:   Vice President

          Acknowledged and agreed:    
 
        WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Collateral Agent    
 
       
By:
  /s/ Jane Y. Schweiger    
 
       
 
  Name: Jane Y. Schweiger    
 
  Title: Vice President    

6